

QORVO, INC.
2013 INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD NOTICE
Qorvo, Inc. (the "Company") has granted to you a Restricted Stock Unit Award
(the "Award"). The Award is subject to all the terms and conditions set forth in
this Restricted Stock Unit Award Notice (the "Award Notice"), the Restricted
Stock Unit Award Agreement, including any special terms and conditions for your
country in the appendix attached thereto (the "Appendix") (together with the
Restricted Stock Unit Award Agreement, the "Agreement"), and the Company's 2013
Incentive Plan (formerly the TriQuint Semiconductor, Inc. 2013 Incentive Plan,
the "Plan"), all of which are incorporated into the Award Notice in their
entirety.

[NAME]
Plan:
2013 Plan
 
Grant Date:
[GRANT DATE]
 
Number of Restricted
Stock Units:
[NUMBER OF SHARES GRANTED]

Vesting Schedule: 25% of the Shares subject to the Award will vest on the first
anniversary of the Grant Date. The remaining 75% of the Shares subject to the
Award vests in equal annual installments of 25% of the Shares subject to the
Award over the next three years until 100% vested, subject to your continued
status as an Employee, Director, or Outside Director through such dates.
Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Agreement and the Plan. You further acknowledge
that as of the Grant Date, the Award Notice, the Agreement and the Plan set
forth the entire understanding between Participant and the Company regarding the
Award and supersede all prior oral and written agreements on the subject.
 
QORVO, INC.







Robert A. Bruggeworth
President and CEO






--------------------------------------------------------------------------------



QORVO, INC.
2013 INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to your Restricted Stock Unit Award Notice (the "Award Notice") and
this Restricted Stock Unit Award Agreement, including any special terms and
conditions for your country set forth in the appendix attached hereto (the
"Appendix") (together with this Restricted Stock Unit Award Agreement (this
"Agreement"), Qorvo, Inc. (the "Company") has granted you a Restricted Stock
Unit Award (the "Award") under its 2013 Incentive Plan (formerly the TriQuint
Semiconductor, Inc. 2013 Incentive Plan, the "Plan") for the number of
Restricted Stock Units indicated in the Award Notice. Capitalized terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.
The details of the Award are as follows:
1.
Vesting and Settlement

The Award will vest and become payable according to the vesting schedule set
forth in the Award Notice (the "Vesting Schedule"). One share of the Company's
Common Stock will be issuable for each Restricted Stock Unit that vests and
becomes payable. Restricted Stock Units that have vested and are no longer
subject to forfeiture according to the Vesting Schedule are referred to herein
as "Vested Units." Restricted Stock Units that have not vested and remain
subject to forfeiture under the Vesting Schedule are referred to herein as
"Unvested Units." The Unvested Units will vest (and to the extent so vested
cease to be Unvested Units remaining subject to forfeiture) and become payable
in accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the "Units"). As soon as practicable after
Unvested Units become Vested Units, the Company will settle the Vested Units by
issuing to you one share of the Company's Common Stock for each Vested Unit. The
Award will terminate and the Units will be subject to forfeiture upon your
Termination of Service as set forth in Section 2.
2.
Termination of Award upon Termination of Service

2.1Unless the Committee determines otherwise prior to your Termination of
Service, upon your Termination of Service any portion of the Award that has not
vested as provided in Section 1 will immediately terminate and all Unvested
Units shall immediately be forfeited without payment of any further
consideration to you.
2.2For purposes of the Award, in the event of your Termination of Service
(regardless of the reason for such termination and whether or not found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), your right to vest
in the Units, if any, will terminate effective as of the date you are no longer
actively providing services to the Company or any Related Company and will not
be extended by any notice period (e.g., your period of service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or
providing services, or the terms of your employment or service agreement, if
any); the Committee shall have the exclusive discretion to determine when you
are no longer actively providing



--------------------------------------------------------------------------------



services for purposes of the Award (including whether you may still be
considered to be providing services while on a leave of absence).
3.
Compliance with Law

3.1You represent and warrant that you (a) have been furnished with a copy of the
Plan and all information which you deem necessary to evaluate the merits and
risks of receipt of the Award, (b) have had the opportunity to ask questions and
receive answers concerning the information received about the Award and the
Company, and (c) have been given the opportunity to obtain any additional
information you deem necessary to verify the accuracy of any information
obtained concerning the Award and the Company.
3.2You hereby agree that you will in no event sell or distribute all or any part
of the shares of the Company's Common Stock that you receive pursuant to
settlement of this Award (the "Shares") unless (a) there is an effective
registration statement under the Securities Act and applicable state securities
laws covering any such transaction involving the Shares or (b) the Company
receives an opinion of your legal counsel (concurred in by legal counsel for the
Company) stating that such transaction is exempt from registration or the
Company otherwise satisfies itself that such transaction is exempt from
registration. You understand that the Company has no obligation to you to
maintain any registration of the Shares with the SEC and has not represented to
you that it will so maintain registration of the Shares.
3.3You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the "Acts") and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.
3.4You understand that the Company is under no obligation to register or qualify
the Shares with any securities or other governmental authority and is not
required to seek approval or clearance from any such authority for the issuance
or sale of the Shares. Further, you agree that the Company shall have unilateral
authority to amend the Plan and this Agreement without your consent to the
extent necessary to comply with securities or other laws applicable to the
issuance of the Shares.
3.5You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys' fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
4.
Transfer Restrictions

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.
5.
No Rights as Stockholder

You shall not have voting or other rights as a stockholder of the Common Stock
with respect to the Units. Notwithstanding the foregoing, if the Company pays a
dividend at any time after the

-2-

--------------------------------------------------------------------------------



Grant Date, such dividends shall be paid to you upon and to the extent of the
vesting of the underlying shares of the Company’s Common Stock.
6.
Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving the Units and receiving or disposing of the
Shares. Prior to executing this Agreement, you either have consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the receipt of the Units and the receipt or disposition of the Shares in light
of your specific situation or you have had the opportunity to consult with such
a tax advisor but chose not to do so.
7.
Tax Obligations

7.1You acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer.  You
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant, vesting or settlement of the Units, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends or other
distributions, and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result.  Further,
if you are subject to Tax-Related Items in more than one jurisdiction between
the Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
7.2Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company or its respective agents to satisfy their withholding obligations with
regard to all Tax-Related Items by withholding Shares to be issued upon
settlement of the Units. The Company may withhold or account for Tax-Related
Items by considering minimum statutory withholding rates or other applicable
withholding rates. For tax purposes, you are deemed to have been issued the full
number of Shares subject to the Vested Units, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items.
In the event that the Company determines that withholding Shares is problematic
under applicable local laws or has materially adverse accounting consequences,
by your acceptance of the Award, you authorize and direct the Company and any
brokerage firm determined acceptable to the Company to sell, on your behalf, a
whole number of Shares from those Shares issuable to you as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
obligation for Tax-Related Items.  If withholding is performed from proceeds
from the sale of Shares acquired pursuant

-3-

--------------------------------------------------------------------------------



to the Vested Units, the Company may withhold for Tax-Related Items by
considering maximum applicable rates, in which case you will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Common
Stock equivalent.  Alternatively, the Company, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require you to satisfy your obligations for Tax-Related Items, in whole or in
part (without limitation) by delivery of cash or check to the Company or the
Employer, or the Company or the Employer may withhold from your wages or other
cash compensation. The Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares if you fail to comply with your obligations in
connection with the Tax-Related Items.
8.Nature of Grant. In accepting the Award, you acknowledge, understand and agree
that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been granted in the past;
(c)all decisions with respect to future Restricted Stock Unit or other grants,
if any, will be at the sole discretion of the Company;
(d)you are voluntarily participating in the Plan;
(e)the Award and the Shares subject to the Award, and the value and income of
same, are not intended to replace any pension rights or compensation;
(f)the Award and the Shares subject to the Award, and the income and value of
same, are not part of normal or expected compensation or salary for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(g)the future value of the Shares subject to the Award is unknown,
indeterminable and cannot be predicted;
(h)unless otherwise provided in the Plan or by the Company in its discretion,
the Units and the benefits evidenced by this Agreement do not create any
entitlement to have the Units or any such benefits transferred to, or assumed
by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company's Common Stock;
and
(i)if you are employed or providing services outside the United States:
1.the Award and the Shares subject to the Award, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose
and in no event should be considered as compensation for, or relating in any way
to, past services for the Employer, the Company or any Related Company;

-4-

--------------------------------------------------------------------------------



2.no claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from your Termination of Service (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
or service agreement, if any), and in consideration of the grant of the Award to
which you are otherwise not entitled, you irrevocably agree never to institute
any claim against the Company, the Employer or any other Related Company, waive
your ability, if any, to bring any such claim, and release the Employer, the
Company and any other Related Company any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claim; and
3.neither the Employer, the Company nor any other Related Company shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the Units or of any
amounts due to you pursuant to the settlement of the Units or the subsequent
sale of any Shares acquired upon settlement.
9.Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award grant materials by and among,
as applicable, the Employer, the Company and any other Related Company for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company or any Related Company, details of
all Restricted Stock Units or any other entitlement to shares of Common Stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor
(“Personal Data”), for the exclusive purpose of implementing, administering and
managing the Plan.
You understand that Personal Data will be transferred to Fidelity Stock Plan
Services, LLC (“Fidelity”) or to any other third party assisting in the
implementation, administration and management of the Plan.  You understand that
the recipients of the Personal Data may be located in your country or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than your country.  You understand that you may request a list with
the names and addresses of any potential recipients of Personal Data by
contacting your local human resources representative.  You authorize the
Company, Fidelity and any other recipients of Personal Data which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Personal Data,
in electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
Personal Data as may be required to a broker or other third party with whom you
may elect to deposit any Shares purchased upon vesting of the Units. You
understand that Personal Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan.  You understand
that you may, at any time, view Personal Data, request additional information
about the storage and processing of Personal Data, require any necessary
amendments to Personal Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources

-5-

--------------------------------------------------------------------------------



representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant Restricted Stock Units or other equity awards to you or administer or
maintain such awards.  Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


10.Change in Control. If and to the extent that a Successor Company converts,
assumes, substitutes for or replaces the Award upon a Change in Control, the
vesting restrictions and/or forfeiture provisions applicable to the Award shall
not be accelerated or lapse and all such vesting restrictions and/or forfeiture
provisions shall continue with respect to any shares of the Successor Company or
the other consideration that may be received with respect to such Award.
However, the Award will nonetheless become vested and any restrictions
applicable to the Award shall be deemed to have been met, and the Award shall be
deemed vested and earned in full, upon your Termination of Service within six
months before (in which case vesting shall not occur until the effective date of
the Change in Control) or one year after the effective date of the Change in
Control if such Termination of Service (a) is by the Company not for Cause or
(b) is by you for Good Reason. For purposes of this Section, “Good Reason” means
your Termination of Service resulting from your (i) termination for “Good
Reason” as defined under your employment, change in control, consulting or other
agreement with the Company or a Related Company, if any, or (ii) if you have not
entered into any agreement (or, if any such agreement does not define “Good
Reason”), then, your termination shall be for “Good Reason” if termination
results due to any of the following without your consent: (A) a material
reduction in your base salary as in effect immediately prior to the date of the
Change in Control, (B) your assignment to duties or responsibilities materially
inconsistent with, or a material diminution in, your position, authority, duties
or responsibilities as in effect immediately prior to the Change in Control, or
(C) the relocation of your principal place of employment by more than 50 miles
from the location at which you were stationed immediately prior to the Change in
Control. An event or condition that would otherwise constitute “Good Reason”
shall constitute Good Reason only if the Company fails to rescind or cure such
event or condition within 30 days after receipt of written notice from you of
the event which constitutes Good Reason, and Good Reason shall cease to exist
for any event or condition described herein on the 60th day following the later
of the occurrence or your knowledge thereof, unless you have given the Company
written notice thereof prior to such date. The determination of “Good Reason”
shall be made by the Committee and its determination shall be final and
conclusive.



-6-

--------------------------------------------------------------------------------



11.General Provisions
11.1    Assignment. The Company may assign its forfeiture rights at any time,
whether or not such rights are then exercisable, to any person or entity
selected by the Company's Board of Directors.
11.2    No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.
11.3    Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Units pursuant to the express
provisions of this Agreement.
11.4    Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and you and your legal representatives, heirs, legatees, distributees, assigns
and transferees by operation of law, whether or not any such person will have
become a party to this Agreement and agreed in writing to join herein and be
bound by the terms and conditions hereof.
11.5    No Employment or Service Contract. Nothing in this Agreement will affect
in any manner whatsoever the right or power of the Company, or a Related
Company, to terminate your employment or services on behalf of the Company, for
any reason, with or without Cause.
11.6    Governing Law/Venue.  This Agreement is governed by, and subject to, the
laws of the State of Delaware without giving effect to principles of conflicts
of law.  For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Award grant or
the Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Oregon and agree that such litigation shall be
conducted only in the courts of Washington County, Oregon, or the federal courts
for the United States for the District of Oregon, and no other courts, where
this grant is made and/or to be performed.
11.7    Electronic Delivery and Participation.  The Company may, in its sole
discretion, decide to deliver any documents related to the Award or future
awards that may be granted under the Plan by electronic means or request your
consent to participate in the Plan by electronic means.  You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
11.8    Language.  If you have received this Agreement, or any other document
related to the Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

-7-

--------------------------------------------------------------------------------



11.9    Appendix.  The Award shall be subject to any special terms and
conditions for your country set forth in the Appendix, if any.  If you relocate
to one of the countries included in the Appendix during the life of the Award,
the special terms and conditions for such country shall apply to you to the
extent the Company determines that the application of such provisions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.
11.10    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving this Award, you agree that you shall abide by all
provisions of any equity retention policy, compensation recovery policy, stock
ownership guidelines and/or other similar policies maintained by the Company,
each as in effect from time to time and to the extent applicable to you from
time to time. In addition, you shall be subject to such compensation recovery,
recoupment, forfeiture or other similar provisions as may apply at any time to
you under applicable law.
11.11    Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Award and the Shares acquired upon vesting of
the Units to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

-8-